DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,  “a user equipment”, “a processor”, “a memory”, and  “a vehicle control system” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker et al. ( USP 2014/0172727) in view of Breaux et al. (USP 2018/0070290) in view of Goldman-Shenhar  et al. (USP 2017/0349027).
As per Claim 1, Abhyanker  et al. ( Abhyanker) teaches,  a method for vehicle selection performed by a user equipment (UE) associated with a customer, comprising: transmitting, from the UE to a vehicle control system, customer location information identifying a location of the customer; receiving, from the vehicle control system based on transmitting the customer location information, vehicle location information; and transmitting, to the vehicle control system, a message indicating a selection of one vehicle of the set of vehicles based on receiving a customer input at the UE,  ( via dispatching server   100, dispatching vehicle to user, Abstract, [0018-0021], [0089-0093], Figs. 1-5).

However, Abhyanker   teaches, displaying the vehicle information on the device of the user. ([0092]).
However, Abhyanker does not explicitly teach,  a set of compartment climate values associated with each vehicle of a set of vehicles within a range of the location of the customer;  outputting the current compartment climate value and a location associated with the vehicle location information of each vehicle of the set of vehicles for display at the UE; the one vehicle being selected based on one or both of the current compartment climate value of the one vehicle and the location associated with the vehicle location information of the one vehicle.
In a related field of Art,  Breaux et al.  (Breaux) teaches,  a system 100 including a main controller 75 or control device 75 installed  or mounted  in a vehicle 110, wherein, outputting the current compartment climate value and a location associated with the vehicle location information of each vehicle of the set of vehicles for display at the UE;( Breaux : (via the control device 75 and/or the at least one mobile device 150 are configured to communicate uni-directionally or bi-directionally with at least one system server 180 that is typically accessed over the cloud or through a cellular network communication.[0086]. And  “the control device 75 is configured to transmit or broadcast vehicular status data….. Preferably, the vehicular status data includes information that can be determined or detected by the control device itself, such as motion of the vehicle, speed of the vehicle, location of the vehicle, cabin temperature within the vehicle, sound or ambient noise within the cabin of the vehicle at any point in time.”[0088]). Also see [0073]). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Abhyankar  and Breaux  before him at the time filing, to modify the systems of Abhyanker, to include the   teachings ( of system ) of  Breaux and configure with the system of Abhyanker in order to the dispatch server of Abhyanker receiving vehicular status data and  transmitting to  the rider the taxi  cabin temperature and  the location of taxi  which is in the  vicinity of the rider, in order to rider  know taxi location and select taxi based on cabin temperature.  
However, Abhyanker in view of  Breaux does not explicitly teach,  a set of compartment climate values associated with each vehicle of a set of vehicles within a range of the location of the customer;  the one vehicle being selected based on one or both of the current compartment climate value of the one vehicle and the location associated with the vehicle location information of the one vehicle.  
In a related field  of Art  Goldman-Shenhar et al. (Goldman -Shenhar) teaches, 
 a set of compartment climate values associated with each vehicle of a set of vehicles within a range of the location of the customer; the one vehicle being selected based on one or both of the current compartment climate value of the one vehicle and the location associated with the vehicle location information of the one vehicle  ([0141-0154], also see [0148-0181], [0012-0017], [0079-0085], [0095-0096], Figs.1-4).
It would have been obvious to one of ordinary skill in the art, having the teachings of Abhyankar  and Breaux   and  Goldman-Shenhar before him at the time filing, to modify the combination of  Abhyanker, and Breaux  to substitute the vehicle and systems onboard of the vehicle of  Goldman-Shenhar  with the vehicle of Abhyanker  and configure with the combination and  dispatch center ( including the remote device)  in order to  obtain autonomous vehicle, with cabin temperature , selecting vehicle based on cabin temperature information and dispatching this vehicle the rider. Motivation to combine the two teachings is, to  rider receiving vehicle  knowing vehicle cabin temperature.( i.e., added feature).

As per Claim 2, Abhyanker as modified by Breaux and Goldman-Shenhar  teaches the limitation of Claim 1. However,  Abhyanker   in view of Breaux and Goldman-Shenhar teaches, wherein the vehicle is an autonomous mobility-as-a- service (MAAS) vehicle.  (Goldman-Shenhar :  vehicle being an autonomous vehicle, [0001], [0012]). 

As per Claim 3, Abhyanker as modified by Breaux and Goldman-Shenhar  teaches the limitation of Claim 1. However,  Abhyanker   in view of Breaux and Goldman-Shenhar teaches, the method further comprising overlaying the current compartment climate value and the location associated with the vehicle location information of each vehicle of the set of vehicles on a map associated with the location of the customer ( Abhyanker :  generating graphical representation of  available vehicle , [0092], [0093], [0120], [0206]; Breaux: Climate value and vehicle location : [0088]). Also see [0073]). And Goldman-Shenhar : [0141-0154]).

As per Claim 4, Abhyanker as modified by Breaux and Goldman-Shenhar  teaches the limitation of Claim 1. However,  Abhyanker   in view of Breaux and Goldman-Shenhar teaches, selecting the one vehicle based on one or more current climate values of the set of current compartment climate values matching one or more climate preferences of a set of climate preferences of the customer (Goldman-Shenhar : [0088],[0073]); Breaux: ([0141-0154], also see [0148-0181], [0012-0017], [0079-0085], [0095-0096], Figs.1-4). 

As per Claim 5, Abhyanker as modified by Breaux and Goldman-Shenhar  teaches the limitation of Claim 4. However,  Abhyanker   in view of Breaux and Goldman-Shenhar teaches, wherein the set of current compartment climate values comprises one or more of a compartment temperature, an external temperature, a compartment humidity, an external humidity, a number of current passengers, a battery level, a gas level, a fan speed, an air direction, or a seat heating or cooling status (Goldman-Shenhar: [0125], [0160]).

As per Claim 6, Abhyanker as modified by Breaux and Goldman-Shenhar  teaches the limitation of Claim 4. However,  Abhyanker   in view of Breaux and Goldman-Shenhar teaches, wherein the set of climate preferences comprises one or more of a compartment temperature, a compartment humidity, a number of current passengers, a fan speed, an air direction, or a seat heating or cooling status.  (Goldman-Shenhar: [0125], [0160]).

As per Claim 7, Abhyanker as modified by Breaux and Goldman-Shenhar  teaches the limitation of Claim 1. However,  Abhyanker   in view of Breaux and Goldman-Shenhar teaches, wherein the location of the customer is different than the respective location of each vehicle of the set of vehicles.  (Abhyanker : [0090-0091]).
Claim 8 is being rejected using the same rationale as claim 1.
Claim 9 is being rejected using the same rationale as claim 2.
Claim 10 is being rejected using the same rationale as claim 3.
Claim 11 is being rejected using the same rationale as claim 4.
Claim 12 is being rejected using the same rationale as claim 5.
Claim 13 is being rejected using the same rationale as claim 6.
Claim 14 is being rejected using the same rationale as claim 7.
Claim 15 is being rejected using the same rationale as claim 1.
Claim 16 is being rejected using the same rationale as claim 2.
Claim 17 is being rejected using the same rationale as claim 4.
Claim 18 is being rejected using the same rationale as claim 5.
Claim 19 is being rejected using the same rationale as claim 6.
 Claim 20 is being rejected using the same rationale as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663